Hughes, J.  Tax sai© void for excessive costs.  We find, from the record of the tax saqe made by the clerk after the sale of the lots and land in controversy in this suit, and to which the appellant claims title by virtue of her purchase of the same at said sale, that it appears that the lots of land sold were sold for taxes, penalty and costs, and that the costs for which each tract was sold exceeded the amount for which the same could have been lawfully sold by twenty-five cents. It appears from said record that the costs for which each of said lots was sold amounted to eighty-five cents, whereas the greatest amount of costs for which each could have been lawfully sold was sixty cents, to-wit: To clerk, “for furnishing copy of delinquent lands to printer for each tract 5c.” (Sand. & H. Dig. sec. 3310); “for attending sales of ■delinquent lands and making record thereof, for each tract aforesaid, 10c.” {Id. sec. 3310); “for transfer on tax-books of land sold for taxes to name of purchaser 10c.” {Id. sec. 6614); “for each tract of land sold, 10c.” {Id. sec. 6608); “printer’s1 fee 25c.” (Id. sec. 4683); total, 60' cents.  saieofiots legra1,  The law allows 25 cents for certificate of purchase, •and this must have been included in the costs for which each tract was sold. At any rate, it appears that each tract was sold for the 25 cents too much costs. Under the decision in Goodrum v. Ayers, 56 Ark. 93, this is fatal to the tax sale. It is contended that, as a block of lots was sold as one tract, 85 cents would not exceed the lawful costs. But in such case the sale is void, as held by the circuit court, because the lots were sold en masse, and not separately. Cocks v. Simmons, 55 Ark. 104; Sub. 2 of sec. 6499, Sand. & H. Digest, and secs. 6502, 6540, 6582, 6607, id.; Montgomery v. Birge, 31 Ark. 491.  conclusiveoftaxsale-  In Cooper v. Freeman Lumber Co., ante, p. 36, this court held that the clerk’s record, made after sale, under section 6612, Saudels & Hill’s Digest (5769 Mansfield’s Dig.), and not that made before the sale, under section 6606, Sandels & Hill’s Digest (sec. 5763, Mansfield’s Dig.), is the record which furnishes the evidence of the amount ■of taxes, penalty and costs for which each tract of land was sold, and that the showing made by that record ■cannot be contradicted by parol evidence. It follows therefore that the tax title of Uena Salinger is void, and the decree of the court so holding is -affirmed.  as to costs in forcible entryi  The court adjudged the costs of the suit of forcible ■entry and detainer against the railroad company. As Mrs. Salinger had no possession of the property, and, without having had possession, could not maintain forcible eatry and detainer, this is error. Her possession would hardly amount to a “scrambling possession.” She had only placed some lumber on the lot, which was moved by the railroad company. Anderson v. Mills, 40 Ark. 192. The decree in this behalf is reversed, with directions to render decree for costs against Tena Salinger in favor of the railroad company in the suit of forcible-entry and detainer.  Parties to suit for specific perform-  The heirs of William Black, deceased, were not served with process in the suit after his death, and were not made parties, so as to give the court jurisdiction to adjudicate their rights, though there was an order that the cross suit by the railroad company be revived against the administrator of the estate and the heirs of William Black, deceased, naming the heirs. The decree is reversed, as to specific performance, for the want of proper parties, and the cause is remanded, as to this, with leave to the railroad company to bring in the heirs of William Black as defendants to their cross complaint against Gunn & Black for specific performance.